Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed02/04/2022, has been entered and carefully considered.  Claims 1-4 and 12 are amended Claims 1-12 and 14-21 are currently pending.
The 35 U.S.C. 101 rejection of claim 12 is withdrawn in terms of applicant’s amendment to claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1).

Regarding claim 1, 3GPP document discloses a method of operating a network node, the network node operating according to a first radio access technology, RAT (Section 1-2, page 1 discloses NR radio uses downlink NR signals supports NR technology), the method comprising: transmitting data in a transmission resource structure (see sections 2-3, page 2 discloses a fixed RE pattern), the transmission resource structure comprising a first set of resource elements for data (see sections 2-3, “it is expected that the front-loaded DMS-RS pattern for fast data decoding should always exist”) and a second set of resource elements for demodulation reference signals, DMRS (see sections 2-3, RE pattern for data demodulation and reference signal DMRS time/frequency pattern), the second set representing at least one pattern in a frequency domain (sections 2-3 discloses reference signal pattern using time/frequency domain using the RRC signaling).
 3GPP document discloses the mechanism of the transmission resource structure comprising the second set of resource elements for demodulation reference signals that represents at least one pattern in a frequency domain and being scheduled based on a coexistence indication, the coexistence indication indicating the presence of cell-specific reference signals associated to a second RAT.

In an analogous art,  Bendlin discloses the transmission resource structure comprising the second set of resource elements for demodulation reference signals that represents at least one pattern in a frequency domain (paragraph 0036, 0044, 0050, 0054-0055 disclose the system can also configuring a second data structure, resulting in a configured data structure that corresponds to a physical downlink control channel in response to a condition associated with a radio resource control connection being determined to have been satisfied (that is the RRC connection between the mobile device and the network device has been made. Paragraph 0032 discloses downlink reference signals (MBSFN) are predefined signals occupying specific resource elements within a downlink time-frequency grid. There are several types of downlink reference signals that can be transmitted in different ways and used for different purposes by a receiving terminal. Paragraph 0034 discloses a configuration for PDCCH monitoring and PDSCH mapping can allow the maximum NR control-resource set (CORESET) span of three OFDM symbols for coverage in networks that deploy LTE-NR coexistence. The PDSCH can utilize PDSCH mapping and starts on OFDM symbol number 5 as opposed to OFDM symbol number 4. By moving the PDSCH starting symbol from number 4 to number 5, the NR PDCCH can span up to three OFDM symbols. This can allow the same NR coverage when NR and LTE are deployed in overlapping spectrum compared to NR deployments in a dedicated spectrum) and 
being scheduled based on a coexistence indication, the coexistence indication indicating the presence of cell-specific reference signals associated to a second RAT (Paragraphs 0033-0034, 0054-0055 discloses NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes.  Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS.  After a dedicated RRC connection has been established, the LTE CRS pattern, including the MBSFN subframe configuration, can be known to the UE and the UE can rate match the NR PDSCH around the LTE CRS.  Before the UE is configured with a dedicated RRC configuration, NR PDSCH transmissions can be confined to symbols between subsequent CRS transmissions. See Figs. 3-6, discloses the LTE CRS can be transmitted so that the 5G system has to coexist with the LTE CRS, which is why the 5G system does not use the first 2 two symbols. The first symbol that does not carry LTE CRS, for the 5G control system, is the NR PDCCH, then the 5G reference system can use the NR PDSCH DMRS for PDSCH type A. NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes. Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bendlin to the system of 3GPP document to facilitating physical downlink shared channel time domain resource allocation.  For example, this disclosure relates to facilitating physical downlink shared channel time domain resource allocation based on a slot configuration for a 5G, or other next generation network, air interface (Abstract, Bendlin).

Regarding claims 2 and 12, claims 2 and 12 comprises substantially similar limitations as cited above in claim 1, claimed as a network node configured to perform the steps of claim 1. 

Regarding claim 3, 3GPP document discloses a method of operating a user equipment, the user equipment operating according to a first radio access technology, RAT (Section 1-2, page 1 discloses UE supports NR/LTE technology), the method comprising: receiving data based on a transmission resource structure (see sections 2-3, page 2 discloses a fixed RE pattern, UE receives data in a downlink RE), the transmission resource structure comprising a first set of resource elements for data (see sections 2-3, “it is expected that the front-loaded DMS-RS pattern for fast data decoding should always exist”) and a second set of resource elements for demodulation reference signals, DMRS (see sections 2-3, RE pattern for data demodulation and reference signal DMRS time/frequency pattern), the second set representing at least one pattern in a frequency domain (sections 2-3 discloses reference signal pattern using time/frequency domain using the RRC signaling).
 3GPP document discloses the mechanism of coordination (Section 3).
 3GPP document does not disclose receiving comprising associating signaling on resource elements of the transmission resource structure comprising the second set of resource elements for demodulation reference signals that represents at least one pattern in a frequency domain to the first set based on a coordination indication indicating the presence of cell-specific reference signals associated to a second RAT.
In an analogous art,  Bendlin discloses receiving comprising associating signaling on resource elements of the transmission resource structure comprising the second set of resource elements for demodulation reference signals that represents at least one pattern in a frequency domain (paragraph 0036, 0044, 0050, 0054-0055 disclose the system can also configuring a second data structure, resulting in a configured data structure that corresponds to a physical downlink control channel in response to a condition associated with a radio resource control connection being determined to have been satisfied (that is the RRC connection between the mobile device and the network device has been made. Paragraph 0032 discloses downlink reference signals (MBSFN) are predefined signals occupying specific resource elements within a downlink time-frequency grid. There are several types of downlink reference signals that can be transmitted in different ways and used for different purposes by a receiving terminal. Paragraph 0034 discloses a configuration for PDCCH monitoring and PDSCH mapping can allow the maximum NR control-resource set (CORESET) span of three OFDM symbols for coverage in networks that deploy LTE-NR coexistence. The PDSCH can utilize PDSCH mapping and starts on OFDM symbol number 5 as opposed to OFDM symbol number 4. By moving the PDSCH starting symbol from number 4 to number 5, the NR PDCCH can span up to three OFDM symbols. This can allow the same NR coverage when NR and LTE are deployed in overlapping spectrum compared to NR deployments in a dedicated spectrum) 
 to the first set based on a coordination indication indicating the presence of cell-specific reference signals associated to a second RAT (Paragraphs 0033-0034, 0054-0055 discloses NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes.  Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS.  After a dedicated RRC connection has been established, the LTE CRS pattern, including the MBSFN subframe configuration, can be known to the UE and the UE can rate match the NR PDSCH around the LTE CRS.  Before the UE is configured with a dedicated RRC configuration, NR PDSCH transmissions can be confined to symbols between subsequent CRS transmissions. See Figs. 3-6, discloses the LTE CRS can be transmitted so that the 5G system has to coexist with the LTE CRS, which is why the 5G system does not use the first 2 two symbols. The first symbol that does not carry LTE CRS, for the 5G control system, is the NR PDCCH, then the 5G reference system can use the NR PDSCH DMRS for PDSCH type A. NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes. Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bendlin to the system of 3GPP document to facilitating physical downlink shared channel time domain resource allocation.  For example, this disclosure relates to facilitating physical downlink shared channel time domain resource allocation based on a slot configuration for a 5G, or other next generation network, air interface (Abstract, Bendlin).
Regarding claim 4, claim 4 comprises substantially similar limitations as cited above in claim 3, claimed as a UE configured to perform the steps of claim 3. 

Regarding claims 5, 14 and 21, 3GPP document wherein the first RAT corresponds to New Radio, NR technology, and the second RAT corresponds to Long Term Evolution, LTE, technology.
In an analogous art, Bendlin discloses  wherein the first RAT corresponds to New Radio, NR technology (Paragraphs 0029-0030, NR RAT), and the second RAT corresponds to Long Term Evolution, LTE, technology (Paragraph 0027, LTE RAT). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bendlin to the system of 3GPP document to facilitating physical downlink shared channel time domain resource allocation.  For example, this disclosure relates to facilitating physical downlink shared channel time domain resource allocation based on a slot configuration for a 5G, or other next generation network, air interface (Abstract, Bendlin).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of 3GPP TSG RAN WGI 89 Meeting (R1-1708121, hereinafter refereed as “Hangzhou”, reference listed in IDS provided by applicant). 

Regarding claims 6 and 15,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 6 and 15, wherein the transmission resource structure is scheduled to have a duration in symbol time intervals based on the coexistence indication.
In an analogous art,  Hangzhou discloses  wherein the transmission resource structure is scheduled to have a duration in symbol time intervals based on the coexistence indication (Section 2.2.2-2.2.3 discloses the mechanism of transmission duration include symbols, indication duration of symbols, slots etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hangzhou to the modified system of 3GPP document and Bendlin to provide timing indication mechanism as slot based transmission (Observation 4). 

Regarding claims 7 and 16,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 7 and 16, wherein the second set is based on a duration in symbol time intervals of the transmission resource structure.

In an analogous art, Hangzhou discloses  wherein the second set is based on a duration in symbol time intervals of the transmission resource structure (Section 2.2.2-2.2.3 discloses the mechanism of transmission duration include symbols, indication duration of symbols, slots etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hangzhou to the modified system of 3GPP document and Bendlin to provide timing indication mechanism as slot based transmission (Observation 4). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Kwak et al. (us 2019/0174440 A1).
Regarding claims 8 and 17,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 8 and 17, wherein the first set is punctured in frequency space. 
In an analogous art, Kwak discloses wherein the first set is punctured in frequency space (Paragraph 0529 discloses if a slot value indicated within given DL control information is after timing (or slot) in which the DL control information is transmitted, a UE performs puncturing on a DL data time or frequency resource region indicated along with the corresponding slot value, and performs decoding on code blocks related to the punctured region again (or discards only the punctured resource region from a UE buffer)).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kwak to the modified system of 3GPP document and Bendlin to provide overhead of a reference signal additionally used for operations can be minimized by providing a method of performing the operations, such as channel estimation and measurement for major physical channels and signaling for DL transmit power, using a synchronization signal (Paragraph 0016, Kwak).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Tong et al. (US 2012/0115521 A1).
Regarding claims 9 and 18,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 9 and 18, wherein the transmission resource structure comprises a third set of resource elements puncturing the first set
In an analogous art, Tong discloses wherein the transmission resource structure comprises a third set of resource elements puncturing the first set (Fig. 19, paragraphs 0032, 0037, 0043 disclose the radio communication system includes an set up section that set ups a user-specific reference signal in the interference resource block, and a puncturing section that performs puncturing at the same temporal frequency position as the temporal frequency position at which the user-specific reference signal is set up on the interference resource block in the serving resource block so as to prevent any signal from being transmitted at the punctured temporal frequency position).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tong to the modified system of 3GPP document and Bendlin to provide a method and a system of setting up a reference signal provided in the present disclosure is used, and at the same time, when an interference power between cells is measured by using the same, it is possible to effectively reduce feedback overhead in a coordinated beamforming (Paragraph 0010, Tong).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Islam et al. (US 2018/0063865 A1).
Regarding claims 10 and 19, the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 10 and 19, wherein the transmission resource structure has an end symbol that is arranged in a symbol before an end symbol of a slot
 In an analogous art, Islam discloses wherein the transmission resource structure has an end symbol that is arranged in a symbol before an end symbol of a slot (Paragraph 0052 disclose one or more REs of eMBB symbols at the end of an eMBB interval/TTU may be used to collect information of URLLC arrival during the whole interval.  REs used for collective indication such as a collective indicator 712. Broadcast and/or multicast indication location may be outside the time-frequency resources scheduled for one or multiple eMBB UEs.  Indication can appear every time block or at the end of a scheduling interval). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Islam to the modified system of 3GPP document and Bendlin to provide a wireless device such as a base station may schedule a first transmission of first data (e.g., latency tolerant data) to a first UE on first resources, and transmit second data (e.g., low latency data) to a second UE on a portion of the first resources.  The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator that itself indicates the presence of second data on the first resources (Abstract, Islam).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Yi (US 2020/0067676 A1).
Regarding claims 11 and 20, the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 11 and 20, wherein in a slot in which the data is transmitted, there are scheduled channel state information reference signals after the transmission resource structure.
In an analogous art, Yi discloses wherein in a slot in which the data is transmitted, there are scheduled channel state information reference signals after the transmission resource structure (Paragraphs 0213-0214, 0248, 0383-0384 discloses CSI-RS is configured in every 5 slots, the rate matching pattern including the CSI-RS may be configured with every 5 slots.  In addition, in every 5 slots, the UE may be configured with a set of different rate matching patterns. In the case that different beams are used between a control signal and a data, a control symbol may be rate-matched, or different rate matching patterns may be used.  Accordingly, the rate matching pattern may be configured for each beam or for each RS in QCL relation or for each TRP or for each CSI-RS or for each SS block.  According to beam information indicated for data transmission, a set of rate matching patterns may be used.  Each rate matching pattern may indicate one or more applicable beam or RS in QCL relation or SS block). 

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. Regarding claim 1, applicant cited that the combination of prior art fails to disclose that the transmission resource structure being scheduled based on a coexistence indication is the transmission resource comprising the second set of resource elements for demodulation reference signals that represents at least one pattern in a frequency domain.
Examiner respectfully disagrees.
Paragraph 0036, 0044, 0050, 0054-0055 disclose the system can also configuring a second data structure, resulting in a configured data structure that corresponds to a physical downlink control channel in response to a condition associated with a radio resource control connection being determined to have been satisfied (that is the RRC connection between the mobile device and the network device has been made. Paragraph 0032 discloses downlink reference signals (MBSFN) are predefined signals occupying specific resource elements within a downlink time-frequency grid. There are several types of downlink reference signals that can be transmitted in different ways and used for different purposes by a receiving terminal. Paragraph 0034 discloses a configuration for PDCCH monitoring and PDSCH mapping can allow the maximum NR control-resource set (CORESET) span of three OFDM symbols for coverage in networks that deploy LTE-NR coexistence. The PDSCH can utilize PDSCH mapping and starts on OFDM symbol number 5 as opposed to OFDM symbol number 4. By moving the PDSCH starting symbol from number 4 to number 5, the NR PDCCH can span up to three OFDM symbols. This can allow the same NR coverage when NR and LTE are deployed in overlapping spectrum compared to NR deployments in a dedicated spectrum. 
Further Paragraphs 0033-0034, 0054-0055 discloses NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes.  Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS.  After a dedicated RRC connection has been established, the LTE CRS pattern, including the MBSFN subframe configuration, can be known to the UE and the UE can rate match the NR PDSCH around the LTE CRS.  Before the UE is configured with a dedicated RRC configuration, NR PDSCH transmissions can be confined to symbols between subsequent CRS transmissions. See Figs. 3-6, discloses the LTE CRS can be transmitted so that the 5G system has to coexist with the LTE CRS, which is why the 5G system does not use the first 2 two symbols. The first symbol that does not carry LTE CRS, for the 5G control system, is the NR PDCCH, then the 5G reference system can use the NR PDSCH DMRS for PDSCH type A. NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes. Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS.
Further paragraph 0044, Fig. 3-6 (uses subcarrier spacing indicating the bandwidth, frequency domain) discloses system of Bandlin can operate in accordance with LTE frequency division duplexing (LTE FDD, LTE time division duplexing (TDD), high speed packet access (HSPA), code division multiple access (CDMA), wideband CDMA (WCMDA), CDMA2000, time division multiple access (TDMA), frequency division multiple access (FDMA), multi-carrier code division multiple access (MC-CDMA), single-carrier code division multiple access (SC-CDMA), single-carrier FDMA (SC-FDMA), orthogonal frequency division multiplexing (OFDM).
Thus Bendlin discloses the transmission resource structure being scheduled based on a coexistence indication is the transmission resource comprising the second set of resource elements for demodulation reference signals that represents at least one pattern in a frequency domain.
Similar arguments are applied to claims 2-4 and 12.
Thus the rejection of claims is maintained under 35 U.S.C.103



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (US 2019/0357264 A1) discloses a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system. The present invention discusses spectrum sharing mechanisms between LTE and NR in the same frequency, at least for initial deployment of NR (See Fig. 11).
Wong et al. (US 2019/0380140 A1) discloses communications devices which are configured to transmit data to and receive data from infrastructure equipment of a wireless communications network, in accordance with at least one of a first radio access technology, RAT, and a second RAT (See Figs. 8-11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413